PER CURIAM: *
The district court dismissed the Appellant’s claims on January 6, 2005. The clerk of court received the Appellant’s notice of appeal and entered it into the record March 23, 2005. Rule 4 of the Federal Rules of Appellate Procedure requires parties in civil litigation to file a notice of appeal within thirty days of the judgment or order being challenged. Fed. R.App. P. 4(a)(l)(4), 28 U.S.C. § 2107(a) (2000). The Appellant failed to meet this requirement. This Court directed the parties to address *756the timeliness of the notice of appeal in their briefs. The Appellant failed to do so.
This Court cannot hear the merits of an untimely appeal because it lacks jurisdiction. See Torres v. Oakland Scavenger Co., 487 U.S. 312, 315, 108 S.Ct. 2405, 101 L.Ed.2d 285 (1988). Therefore, the appeal is dismissed.
DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.